Exhibit 10.2

THIRD AMENDMENT TO LEASE

This Third Amendment to Lease (“Amendment”) is entered into as of August 2007 by
and between The Board of Trustees of the Leland Stanford Junior University, a
body having corporate powers under the laws of the State of California
(“Landlord”) and Ampex Data Systems Corporation, a Delaware corporation
(“Tenant”) in the following factual context:

A. Landlord (as successor-in-interest to Martin/Campus Associates, LP., a
Delaware limited partnership) and Tenant (as successor-in-interest to Ampex
Corporation, a Delaware corporation) are the parties to that certain Lease dated
as of January 19, 1996, as amended by a First Amendment to Lease dated as of
September 10, 1998 and a Second Amendment to Lease dated as of October 1, 1999
(as amended, the “Lease”), covering certain real property commonly known as 500
Broadway in the City of Redwood City, County of San Mateo, California,
consisting of approximately 59,760 square feet (the “Premises”). All capitalized
terms not otherwise defined in this Amendment shall have the meanings given them
in the Lease.

B. The parties wish to amend the Lease on the terms and conditions set forth
herein.

NOW THEREFORE, the parties agree as follows:

1. Term. The parties acknowledge that the Term of the Lease is currently
scheduled to expire on September 23, 2008. The Term is hereby extended for a
period of one year (the “Extended Term”), so that the Lease shall expire on
September 23, 2009.

2. Monthly Rent. Monthly Rent for the Extended Term shall be an amount equal to
one hundred three percent (103%) of the Monthly Rent for the month immediately
preceding the Extended Term.

3. No Other Modification. As modified by this Amendment, the Lease shall remain
in full force and effect.

4. Counterparts. This Amendment may be signed by the parties in different
counterparts and the signature pages combined shall create a single document
binding on all parties. This Amendment may be executed and delivered by the
exchange of facsimile, pdf or other electronic image file copies of the executed
counterpart signature pages, which shall be considered the equivalent of ink
signature pages for all purposes.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.



--------------------------------------------------------------------------------

LANDLORD:     TENANT: THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR
UNIVERSITY     Ampex Data Systems Corporation, a Delaware corporation By:   /s/
Jean Snider     By:   /s/ D. Gordon Strickland Title:   Managing Director, Real
Estate     Title:   Chairman